30 A.3d 315 (2011)
208 N.J. 377
In the Matter of Alan E. WELCH, an Attorney at Law (Attorney No. XXXXXXXXX).
D-16 September Term 2011, 069260
Supreme Court of New Jersey.
November 18, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB *316 11-117, concluding that ALAN E. WELCH of SOMERVILLE, who was admitted to the bar of this State in 1973, should be reprimanded for violating RPC 1.15(a) (failure to safeguard property belonging to a client or a third party) and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that ALAN E. WELCH is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.